Case 17-32358       Doc 48     Filed 06/23/20 Entered 06/23/20 13:49:09     Desc Main
                                 Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                               )
 In re:    Mcarthur Brooks                     )       17 B 32358
                                               )
                 Debtor(s),                    )       Judge Timothy A. Barnes
                                               )

                                     Notice of Objection


          The Trustee objects to the Motion.




                                               Marilyn O. Marshall,
                                               Standing Trustee


                                               /s/ O. Anthony Olivadoti
                                               By: O. Anthony Olivadoti



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
